Citation Nr: 0732098	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
claudication, right lower extremity (claimed as right leg 
condition), to include as secondary to traumatic arthritis of 
the right knee.

2.  Entitlement to an increased compensable evaluation for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Belvya Darthard



ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The RO continued a 
noncompensable disability evaluation for service connected 
pulmonary tuberculosis and denied service connection for 
peripheral claudication, right lower extremity (claimed as 
right leg condition) as secondary to service-connected 
traumatic arthritis of the right knee, respectively.  The 
veteran timely appealed the aforementioned rating decisions 
to the Board.  

In March 2007, the Board remanded the veteran's claim to the 
RO to schedule the veteran for a hearing before a Veterans 
Law Judge at a local RO (i.e., Travel Board Hearing).  In 
July 2007, the veteran testified before the undersigned at 
the RO.  A copy of the hearing transcript has been associated 
with the claims files. 

The issue of entitlement to an increased (compensable) 
evaluation for service-connected pulmonary tuberculosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Current peripheral vascular claudication of the right lower 
extremity is not related to a disease or injury in service, 
including a service-connected disease or disability.


CONCLUSION OF LAW

The veteran's peripheral vascular disease of the right lower 
extremity was not incurred in or aggravated by active service 
and was not the result of, or aggravated by, his right knee 
traumatic arthritis.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the Pelegrini II 
VCAA elements in a July 2004 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claims, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

The veteran was not provided with VCAA compliant notice on 
the effective date or rating elements required by Dingess.  
The RO provided this notice in a May 2006 statement of the 
case, which cannot serve to provide VCAA notice, because it 
is a post-decisional document.  Mayfield v. Nicholson, 
Pelegrini v. Principi.  As no effective dates or ratings are 
being set in this decision, he is not prejudiced by the 
failure of the RO to provide such notice prior to 
adjudicating the instant claim.

Regarding VA's duty to assist the veteran with his service 
connection claim on appeal, service medical records, and 
identified post-service VA records have been obtained.  In 
addition, in June 2004, the veteran was provided a VA 
examination to determine the relationship, if any, between 
his peripheral claudication of his right lower extremity and 
service-connected right knee arthritis.  A copy of the June 
2004 examination is contained in the claims files.

II.  Service Connection Laws and Regulations

General

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

Secondary criteria

Service is provided on a secondary basis for disease or 
injury that is proximately due to or the result of service 
connected disease or disability. 38 C.F.R. § 3.310(a). This 
regulation provides service connection for the degree of 
aggravation of a non-service connected disease or disability 
caused by a service connected disease or disability38 C.F.R. 
§ 3.310(b).

Secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

III.  Analysis

The record indisputably documents that the veteran has 
peripheral neuropathy of the right lower extremity (see, VA 
examinaitn report, dated in February 2004, reflecting that 
arterial brachial indexes indicated moderately severe 
obstructive disease on the right at the level of the 
superficial femoral artery with multisegmental disease.  
There was also severe toe stenosis).  Thus, the first element 
for service connection is established.

The veteran does not contend, nor does the evidence show, 
that current peripheral claudication of the right lower 
extremity was directly incurred in service.  In this regard, 
service medical records are entirely devoid of any subjective 
complaints and clinical findings referable to any vascular 
pathology of the right lower extremity.

The veteran does contend, however, that service connection is 
warranted for peripheral vascular claudication of the right 
lower extremity as secondary to service-connected right knee 
arthritis.  To this end, he maintains that as a result of his 
right knee arthritis, he has had to wear an Ace wrap on the 
right knee, which cuts off circulation to his right lower 
extremity.  (Transcript (T.) at pages (pgs.) 4, 11).  A 
secondary service connection claim requires medical evidence 
to connect the asserted secondary condition to the service-
connected disability.  Wallin, supra.

The weight of the evidence, however, is against linking the 
veteran's current peripheral vascular disease of the right 
lower extremity and his service-connected traumatic arthritis 
of the right knee.  In support of the foregoing 
determination, a June 2004 VA examiner opined, after a 
physical evaluation of the veteran's right leg and knee, that 
the appellant suffered from vascular claudication that was 
secondary to peripheral vascular disease of the right leg, as 
opposed to his knees.  

There is no medical opinion of record that contradicts the VA 
examiner's June 2004 opinion.  Indeed, the veteran testified 
that no physician had attributed his peripheral vascular 
claudication of the right lower extremity to his traumatic 
arthritis of the right knee, to include the wearing of an Ace 
wrap.  (T. at page (pg.) 11). 

Because the most probative opinion is against the claim, the 
weight of the evidence is against the grant of service 
connection for right knee and right hip disabilities on a 
secondary basis.

While the veteran and his wife are competent to offer 
statements and testimony of first-hand knowledge that the 
appellant suffers right lower extremity pain, as a lay person 
he is not competent to render a probative opinion on a 
medical matter, such as the etiology of his current 
peripheral vascular claudication of the right lower 
extremity.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Because the weight of the competent evidence is against a 
link between current peripheral vascular claudication of the 
right lower extremity and service-connected traumatic 
arthritis of the knees, the weight of the evidence is against 
the claim.  As the weight of the competent evidence is 
against the claim the doctrine of reasonable doubt is not 
applicable, and the claim for service connection for 
peripheral vascular claudication of the right lower 
extremity, to include as secondary to service-connected right 
knee arthritis is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, at 53- 56 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral vascular claudication of 
the right lower extremity, to include as secondary to 
service-connected traumatic arthritis of the right knee is 
denied. 

REMAND

During the July 2007 hearing before the undersigned, the 
veteran's representative testified that the RO committed 
clear and unmistakable error (CUE) in an April 1959 rating 
action which reduced the disability rating assigned to the 
service-connected pulmonary tuberculosis.  Before this issue 
can be considered by the Board it must initially be 
adjudicated by an agency of original jurisdiction (AOJ).  
Huston  v. Principi, 18 Vet. App. 395, 402-03 (2004).   

The newly raised issue of CUE in the April 1959 rating action 
is inextricably intertwined with the instant claim of 
entitlement to an increased compensable rating for pulmonary 
tuberculosis.  Issues that are inextricably intertwined must 
be considered together. Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, a determination on the increased 
rating claim for pulmonary tuberculosis must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of whether the 
RO committed CUE in an April 1959 
rating action which reduced the 
disability rating assigned to service-
connected pulmonary tuberculosis from 
30 percent to noncompensable, effective 
April 17, 1970.  The veteran and his 
representative are reminded that to 
obtain appellate review of any issue 
not currently in appellate status, a 
timely appeal must be perfected.
    
2.  If any issue on appeal remains 
denied, issue a supplemental statement 
of the case before returning the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


